Opinion issued October 1, 2020




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas
                            ————————————
                              NO. 01-20-00190-CV
                           ———————————
 TERRY FISHER, 829 YALE, LLC, ASSURANCE HOME WARRANTY
GROUP, LLC, ALI CHOUDHRI, BRAD PARKER, JETALL COMPANIES,
          INC. AND 2017 YALE STREET LLC, Appellants
                                        V.
              STEADFAST FUNDING, LLC., ET AL., Appellees


                   On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-23950


                         MEMORANDUM OPINION

      Appellants, Terry Fisher, 829 Yale, LLC, Assurance Home Warranty Group,

LLC, Ali Choudhri, Brad Parker, Jetall Companies, Inc. and 2017 Yale Street LLC,

have not paid or made arrangements to pay the fee for preparing the clerk’s record.
See TEX. R. APP. P. 37.3(b). After being notified that this appeal was subject to

dismissal, appellants did not adequately respond. See TEX. R. APP. P. 37.3(b),

42.3(b), (c).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Hightower and Adams.




                                        2